DETAILED ACTION
Claims 1, 3-4, 6-10, 12-22 of U.S. Application No. 17164051 filed on 02/01/2021 are presented for examination. Claims 2, 5, and 11 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. In particular, the Applicant amended independent claim 1 with limitations similar to the limitations of claim 2, the Applicant argues that the combination Ochi in view of Namerikawa does not disclose the limitations of amended claim 1 because there is no reason to combine.
In page 7, last two paragraphs of the Remarks filed on 3/22/22, the Applicant wrote:

    PNG
    media_image1.png
    475
    783
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. The Office Action does not suggest bodily incorporating the butyl rubber seal 12 of Namerikawa to replace or function as the film bag (F) of Ochi as asserted by the Applicant.
The prior art Ochi (US 20200023693) discloses all the claimed aspects of the “packaging body” in claims 1-2 except for its material of choice, rubber or elastomer. In particular, Ochi discloses a film bag (F) that is hermetically seals (F is damp proof film bag (para [0048]) that is keeping its content at a reduced pressure from the outside pressure (para [0048]), therefore, film bag F is indeed a sealing member/seal) the first member and the second member. As explained in the Office Action. The film bag (F; see the figure below) is packaging member that encloses/accommodates the entirety of the first and second members (212, and 222). That being said, the film bag member (F) is indeed a seal.

    PNG
    media_image2.png
    441
    865
    media_image2.png
    Greyscale

Ochi is only silent regarding the material of the sealing film bag (F) that seals off the sensor 22. Namerikawa discloses a seal 12 that seals off a sensor, Namerikawa discloses that the seal 12 is made of Butyl rubber, therefore, since the two arts are in the same field of endeavor and since their disclosed seals are intended to function the same (regardless of their different shape), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sealing film bag (F) of Ochi from the same rubber material as the sealing O-ring of Namerikawa to obtain the same excellent sealing effect as in Namerikawa.
Further, in page 8, first complete paragraph, the Applicant wrote:

    PNG
    media_image3.png
    362
    768
    media_image3.png
    Greyscale

The Examiner respectfully disagrees, as discussed above, since the film bag (F) is a seal, and the O-ring of Namerikawa is a seal it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sealing film bag (F) of Ochi from the same rubber material as the sealing O-ring of Namerikawa to obtain the same excellent sealing effect as in Namerikawa.
Regarding the argument regarding the even force dispersion. Such subject matter is neither claimed nor discussed in the specifications, therefore, such argument is irrelevant to the Office Action or the applied rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, 12 - 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ochi et al. (US 20200023693; Hereinafter, “Ochi”) Namerikawa et al. (US 5877411; Hereinafter, “Namerikawa”).
Regarding claim 1: Ochi discloses a power generation body (22) comprising: 
a first member (212) having a first insulating film (211) forming a first surface (210); 
a second member (222) having a second insulating film (221) forming a second surface (220) that opposes the first surface (210) and comes into contact with the first surface (fig. 5A); and 

    PNG
    media_image4.png
    474
    763
    media_image4.png
    Greyscale

a packaging body (F) that accommodates (fig. 5A above) and hermetically seals (para [0048]; since F is water proof, and keeps different pressure from the outside of the generation body) the whole of (212 and 222 are entirely inside element (F)) the first member (212) and the second member (222), wherein the first member and the second member are configured such that a real contact surface area (“true contact area” para [0050]) between the first surface (210) and the second surface (220) changes according to pressure applied to the first member and the second member (para [0062]), and one of the first insulating film (211) and the second insulating film (221) is positively charged (221 is positively charged while 211 is negatively charged as seen in fig,. 6) and the other is negatively charged due to the real contact surface area changing (para [0053]).
Ochi does not disclose that the packaging body (which is a hermetical seal) is made of rubber or elastomer.
Namerikawa discloses a seal (12) made of butyl rubber since butyl rubber is known for exhibiting excellent gas-tight and liquid-tightly properties.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the packaging body (F; which is waterproof, and keeps a different pressure inside, i.e. gas tight seal) of Ochi from butyl rubber as disclosed by Namerikawa to provide a packaging body that is exhibiting excellent gas-tight and liquid-tightly properties (col. 10, last 5 lines, and col. 11, first 3 lines).
Regarding claim 3/1: Ochi in view of Namerikawa disclose the limitations of claim 1 including the sealant packaging body.
Ochi in view of Namerikawa does not disclose that the packaging body is made of butyl rubber.
Namerikawa further discloses that the seal (12) is made of butyl rubber.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the packaging body (F; which is waterproof, and keeps a different pressure inside, i.e. gas tight) of Ochi in view of Namerikawa from butyl rubber as further disclosed by Namerikawa to provide a packaging body that is exhibiting excellent gas-tight and liquid-tightly properties (col. 10, last 5 lines, and col. 11, first 3 lines).
Regarding claim 10/1: Ochi in view of Namerikawa discloses the limitations of claim 1 and Ochi further discloses that the first member (212) further includes a first electrode (212a) that is arranged on a rear surface (interpreted as the surface of the insulating film 211 opposite the first surface) of the first surface (210) so as to come into contact with the first insulating film (211; see fig. 5A), the second member (222) further includes a second electrode (222a) that is arranged on a rear surface (interpreted as the surface of the insulating film 221 opposite the second surface) of the second surface (220) so as to come into contact with the second insulating film (221), and the first electrode and the second electrode are made of a flexible material (para [0052] discloses that 212 and 222 has flexibility, therefore its components are flexible).
Regarding claim 12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 10 and Ochi further discloses a tire assembly (20; fig. 3) comprising: the power generation body (22); a tire (26) attached to a wheel (27); and an electronic device (sensor module 28) configured to receive a supply of electrical power output (via lead wires L1 and L2) from the power generation body (22), wherein the power generation body (22) is arranged inside of the tire (26).
Regarding claim 13/11/2/1: Ochi in view of Namerikawa discloses the limitations of claim 1 and Ochi further discloses a tire assembly (20; fig. 3) comprising: the power generation body (22); a tire (26) attached to a wheel (27); and an electronic device (sensor module 28) configured to receive a supply of electrical power output (via lead wires L1 and L2) from the power generation body (22), wherein the power generation body (22) is arranged inside of the tire (26).
Regarding claim 14/12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 12 and Ochi further discloses a power storage cell (battery 24; fig. 5A) configured to accumulate electrical power output (para [0063]) by the power generation body (22), wherein the electronic device (sensor module 28) receives a supply of electrical power (via L1, and L2) accumulated in the power storage cell (24).
Regarding claim 15/13/11/2/1: Ochi in view of Namerikawa discloses the limitations of claim 13 and Ochi further discloses a power storage cell (battery 24; fig. 5A) configured to accumulate electrical power output (para [0063]) by the power generation body (22), wherein the electronic device (sensor module 28) receives a supply of electrical power (via L1, and L2) accumulated in the power storage cell (24).
Regarding claim 16/12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 12 and Ochi further discloses the electronic device (28) includes a communication apparatus (25) capable of data communication with an external apparatus (para [0008]).
Regarding claim 17/16/12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 16 and Ochi further discloses a tire monitoring system (100; fig. 2) comprising: the tire assembly (20); and an external control apparatus (30) capable of data communication with the communication apparatus (25), wherein the communication apparatus (25) transmits, to the external control apparatus (30; see fig. 2), output data of at least one of a voltage and a current output by the power generation body (22) and a physical amount obtained based on at least one of the voltage and the current (claim 14), and the external control apparatus monitors information relating to the tire based on output data received from the communication apparatus (see claim 14).
Regarding claim 18/17/16/12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 17 and Ochi further discloses (see claim 15) the information relating to the tire includes at least one of information relating to a rotational speed of the tire, information relating to wear of the tire, and information relating to a state of a road surface on which a vehicle in which the tire is mounted travels.
Regarding claim 19/17/16/12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 17 and Ochi further discloses the external control apparatus (30) is mounted in a vehicle (1) in which the tire assembly is included (para [0037]).
Regarding claim 20/12/10/1: Ochi in view of Namerikawa discloses the limitations of claim 12 and Ochi further discloses a tire monitoring method (title) comprising: preparing a vehicle (1) in which the tire assembly (20) is mounted; collecting output data (see claim 19) of at least one of a voltage and a current output by the power generation body during travel of the vehicle, and a physical amount obtained based on at least one of the voltage and the current; and monitoring information relating to the tire based on the collected output data (claim 19).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Namerikawa as applied to claim 1 above and in further view of Tani Kouji (JP 2018191454; Hereinafter, “Kouji”).
Regarding claim 4/1: Ochi in view of Namerikawa disclose the limitations of claim 1 but does not disclose that a cushioning material arranged on a side opposite to the first surface of the first member, wherein the cushioning material is hermetically sealed in the packaging body.
Kouji discloses a cushioning material (3: fig. 5; element 3 is made of rubber, para [0051]) arranged on a side (the bottom side in fig. 5) opposite to the first surface (2a) of the first member (21).
And since Ochi discloses enclosing the entire power generation body in a packaging (F), and since Kouji discloses the cushioning material is part of the power generation body. It is obvious to enclose the cushioning material of Kouji within the hermetically sealed packaging body (F).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the power generation body of Ochi in view of Namerikawa with a cushioning material arranged on a side opposite to the first surface of the first member, wherein the cushioning material is hermetically sealed in the packaging body as disclosed by Kouji to prolong the time of the compression or decompression of the power generation body, thus to increase the amount of power generated (Kouji, para [0052]).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Namerikawa and in further view of Fukuda et al. (US 20170299659; Hereinafter, “Fukuda”).
Regarding claim 21/1: Ochi in view of Namerikawa disclose the limitations of claim 1 but does not disclose that the packaging body includes a top surface, four side surfaces and a bottom surface opposite to the top surface, and the bottom surface includes a flange portion extending beyond the side surfaces.
Fukuda shows a packaging body (21) includes a top surface (28a), four side surfaces (28b, 28c; the side surface are 4 since the casing 21 is rectangular parallelepiped) and a bottom surface (the bottom surface seen in fig. 1b) opposite to the top surface (28a), and the bottom surface includes a flange portion extending beyond the side surfaces (the annotated fig. 1b below).

    PNG
    media_image5.png
    282
    677
    media_image5.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the power generation body of Ochi in view of Namerikawa to have the packaging body include a top surface, four side surfaces and a bottom surface opposite to the top surface, and the bottom surface includes a flange portion extending beyond the side surfaces as disclosed by Fukuda to provide a wider contact area between the generation body and the tire thus to increase the securement of the generation body on the tire.
Allowable Subject Matter
Claims 6 – 9, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6/4/1: the limitations of claim 6, “…plate-shaped weight that is arranged between the cushioning material and the first member and forms a pressing surface that presses the first member, wherein the weight is hermetically sealed in the packaging body” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 8 is also objected to for depending on claim 6.
Regarding claim 7/5/2/1: the limitations of claim 7, “…plate-shaped weight that is arranged between the cushioning material and the first member and forms a pressing surface that presses the first member, wherein the weight is hermetically sealed in the packaging body” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 9 is also objected to for depending on claim 7.
Regarding claim 22/12/10/1: the limitations of claim 22, “…the packaging body includes a top surface and four side surfaces, and a bottom surface of the packaging body, opposite to the top surface, is formed by an inner side surface of the tire, such that the power generation body is hermetically sealed by being surrounded by the inner side surface of the tire, and the four side surfaces and the top surface of the power generation body” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832